Citation Nr: 1452522	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for kidney stones

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a disability manifested by chronic chest pain.

4.  Entitlement to service connection for an abdominal aortic aneurysm.

5.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The veteran had active service from July 1962 to May 1963 and from June 1967 to August 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In August 2013 the appellant was afforded a videoconference hearing in front of the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System files and has considered all of the relevant records contained therein.

The Board notes that numerous VA outpatient treatment records were associated with the Veteran's Virtual VA file in April 2014 after certification of the appeal to the Board in August 2013.  The records are not relevant to the issues of service connection for prostatitis and chest pains as, while they contain evidence of chest pains and medication for the prostate, this was evidence that was already of record at the time of the most recent Statement of the Case of February 2012.  As the records are not relevant to these issues, the Board may proceed with the decision below.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for kidney stones, a low back disability and aortic aneurysm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
 
1.  The Veteran has not had prostatitis at any point during the appeal period. 

2.  The Veteran does not have a chronic disability manifested by chest pains. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostatitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for entitlement to service connection for chest pains have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how ratings and effective dates are assigned. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and relevant VA treatment records and associated them with his claims file.  A VA examination was provided as to the prostatitis in September 2011.  The examination is adequate, as it was based on a review of the claim file and an interview and examination of the Veteran.  Adequate findings were provided.  

In regards to the chest pains, the Board notes an examination is not needed as to that issue.  In disability compensation claims, VA must provide a VA medical examination prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.  As discussed in more detail below, the Board believes that there is no competent and credible evidence suggesting an association between any alleged current disability and any event, injury or disease in service as it pertains to the claimed chest pains.  Specifically, there is no evidence of a competently diagnosed disability manifested by chest pains.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this issue. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  With respect to the first element required for service connection, the existence of a present disability, the competent and probative evidence of record shows that the Veteran has not been diagnosed with a disability manifested by chest pains or prostatitis contemporaneous to or during the filing of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In regard to the chest pains, service treatment records show complaints of dull chest pains in June 1972.  Service treatment records also show the Veteran was treated for chest pains in January 1986.  Chest pains were noted to be atypical and no diagnosis was provided.  At the May 1986 retirement examination, the Veteran reported chest pains.  The examiner noted that the chest pains were possibly related to a hypoglycemic episode.  It was noted he was evaluated with negative results.  

Post-service VA outpatient treatment records are silent for any disability related to chest pains.  In fact, the majority of the records show that the Veteran denied chest pains when examined.  At the August 2013 videoconference hearing, the Veteran testified that he continued to have chest pains and was to be examined for chest pains in the days to come.  However, a review of VA outpatient treatment records through April 2014 shows no treatment for chest pains.  

The Board recognizes that the Veteran complains of pain, and indeed, wishes to make clear that it has no reason to doubt that he experiences such pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Significantly not only is the record silent of a diagnosis of a disability manifested by chest pains from a medical professional, but at the videoconference hearing, the Veteran himself stated he had not been diagnosed with a disability associated with his chest pains.

Even though the Veteran has not claimed a specific disability associated with his chest pains, he has alleged he has a disability of chronic chest pains.  In this regard, the Board notes that while the Veteran is entirely competent to report that he experiences chest pain, he is not competent to associate his chest pain to a disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has provided guidance for determining what kind of lay evidence is competent evidence, stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Board finds that the Veteran's lay statements regarding his symptoms are credible, a determination of whether his symptoms are manifestations of an identifiable underlying malady or condition is one for a medical professional, as such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a diagnosis of a disability manifested by chest pains is of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current disability manifested by chest pains. 

As the evidence of record lacks any competent evidence that the Veteran has a disability manifested by chest pains, the preponderance of medical and lay evidence of record is against the Veteran's claim.

The Veteran also claims he has prostatitis which had its onset in service.  However, after a review of the evidence, the Board is unable to grant service connection for prostatitis because there is no evidence of a current disability. 

In considering the Veteran's own statements, he is not competent to diagnose a current prostate problem. 

Although the service treatment records indicate the Veteran was diagnosed with prostatitis in June 1969, September 1970, March 1972 and July 1976, and in September 1984 he was noted to have a prostatic nodule, a post service VA examination report of September 2011 indicated no current prostate disorder.  

Significantly, the September 1970 service treatment records note that the Veteran had been experiencing chronic prostatitis which had always responded to medication.  It was noted that the prostate was small and non-tender.  The diagnosis was prostatitis, sub-acute, resolved.  

Significantly, the September 2011 VA examination notes that the Veteran had become asymptomatic with regards to his prostate and noted a diagnosis of resolved prostatitis.  

The Board acknowledges that the Veteran testified at the videoconference hearing of August 2013 that he was taking medication to control his prostate and had been doing so for about five years now.  And while VA outpatient treatment records do document that the Veteran has been taking Finasteride for his prostate for years, there has also been no diagnosis of a prostate condition within the appeal period.  Indeed, the prostate levels have been noted to be normal; and, as noted, the Veteran was noted to be asymptomatic at the September 2011 VA examination. 

Because there is no evidence of record to support a current disability for which service connection can be granted, service connection for prostatitis is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims of service connection for a disability manifested by chest pains and prostatitis are denied.


ORDER

Service connection for a disability manifested by chest pains is denied.

Service connection for prostatitis is denied. 

REMAND

The Veteran seeks service connection for a back disability, kidney stones and an abdominal aortic aneurysm.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

In regard to the claim for a back disability, the Board notes the Veteran was afforded a VA examination in September 2011.  At the time, the examiner provided a negative nexus opinion.  As part of the rationale she noted that service treatment records were silent for complaints of the low back in service, and that there was no evidence of chronic back problems with the back after service.  A review of the file shows that these two contentions are erroneous, therefore rendering the medical opinion provided inadequate. 

Indeed, service treatment records show that the Veteran was treated for acute muscle strain of the right low thoracic paraspinous area in April 1982 while in service.  He also complained of low back pain in April 1968 while in service.  Additionally, the Veteran has reported that he has had continuous back problems since service.  In fact, in the history section of the examination report, the examiner notes the Veteran reported back pain since service.  However, in the opinion she fails to acknowledge the Veteran's reports.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Relying on an erroneous factual premise for an opinion renders it inadequate.  Therefore on remand, a new medical opinion must be obtained.

At the August 2013 hearing, the Veteran reported that in service, he experienced bleeding while urinating.  The Veteran is competent to report bleeding.  He is seeking service connection for kidney stones and an abdominal aortic aneurysm.  He has not been afforded a VA examination as to the etiology of the claimed disabilities.  Given the reported symptom in service, the Veteran should be afforded a VA examination to determine if the reported bleeding in service could have been the initial stages of the now diagnosed kidney stones and/or abdominal aortic aneurysm.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the claim file to the examiner who conducted the September 2011 VA examination of the low back and request that a new etiology opinion be provided.  The claim file should be made available to the examiner and they should be granted access to the Veteran's Virtual VA/VBMS file.  The examiner should note in the examination report that a review of the claim file was conducted.  The examiner must provide an opinion as to whether any currently diagnosed low back disability was incurred in or aggravated by service or whether such an etiology is unlikely.  The examiner must specifically consider the service treatment records documenting complaints of back pain in April 1968 and April 1982.  The examiner should also consider the Veteran's reports of continuity of back pain since service.  The examiner is reminded that the Veteran is competent to report back pain.  A complete rationale for any opinion rendered must be provided.

2.  The AOJ should schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of the diagnosed kidney stones and abdominal aortic aneurysm.  The claim file should be made available to the examiner and they should be granted access to the Veteran's Virtual VA/VBMS file.  The examiner should note in the examination report that a review of the claim file was conducted.  The examiner must provide an opinion as to whether the kidney stones and abdominal aortic aneurysm were at least as likely as not (50 percent or greater probability) incurred in service.  The examiner is asked to provide an opinion even if kidney stones and abdominal aortic aneurysm are not found during the current examination as the record contains evidence of prior diagnoses and treatment of these conditions.  A complete rationale for any opinion rendered must be provided.

3.  The AOJ should then adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case considering all evidence associated with the Veteran's file since the most recent supplemental statement of the case of February 2012, and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



